Third District Court of Appeal
                                State of Florida

                      Opinion filed September 22, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D20-807
                        Lower Tribunal No. 17-13796
                           ________________


                            Raziel Ofer, et al.,
                                  Appellants,

                                      vs.

                   Michael I. Bernstein, Esq., et al.,
                                  Appellees.


     An appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Law Office of Attorney Ovide Val, and Ovide Val; BLU Ocean Law
Group, P.A., and Nashid Sabir, for appellants.

      Shendell & Pollock, P.L., and Diran V. Seropian (Boca Raton), for
appellees Michael I. Bernstein, Esq., and Michael I. Bernstein, P.A. d/b/a The
Bernstein Law Firm; The Bernstein Law Firm, and Michael I. Bernstein, for
appellees Oceanview Investment Properties, LLC and Oceanview Realty
Group, LLC.

Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

      LOGUE, J.
      Appellants, Raziel Ofer, 702-13 Holdings, LLC, MPM 17A, LLC,

Paramount 607, LLC, and 1560/1568 Drexel Avenue, LLC, appeal from the

trial court’s sanctions order striking their pleadings and dismissing the case

with prejudice. We are compelled to reverse and remand for further

proceedings under Kozel v. Ostendorf, 629 So. 2d 817, 818 (Fla. 1993). 1

      At the hearing on their motion to strike the complaint which led to the

order at issue, Appellees’ counsel admitted that they were not seeking a

dismissal with prejudice requiring the trial court to make specific findings of

fact regarding Appellants’ noncompliance with the court’s order. Further,

because Appellees did not notice the hearing as an evidentiary hearing, the

trial court stated several times during the hearing that the record did not

provide it the background to address several of the Kozel factors.


1
 In Kozel, the Supreme Court articulated a six-factor analysis to determine
whether a dismissal with prejudice is an appropriate sanction due to an
attorney’s behavior:
      1)    whether the attorney’s disobedience was willful, deliberate, or
            contumacious, rather than an act of neglect or inexperience;
      2)    whether the attorney has been previously sanctioned;
      3)    whether the client was personally involved in the act of
            disobedience;
      4)    whether the delay prejudiced the opposing party through
            undue expense, loss of evidence, or in some other fashion;
      5)    whether the attorney offered reasonable justification for
            noncompliance; and
      6)    whether the delay created significant problems of judicial
            administration.

                                      2
      While neither an evidentiary hearing nor a finding that all of the Kozel

factors weigh in favor of dismissal with prejudice is required for a trial court

to exercise the “ultimate sanction of dismissal,” Ham v. Dunmire, 891 So. 2d

492, 497–500 (Fla. 2004), we have previously remanded for an evidentiary

hearing in cases such as this where “the absence of an evidentiary record,

the lack of explicit findings as to [the litigant], personally, and the concomitant

failure to analyze the Kozel factors, especially as they pertain to [the

litigant’s] prior counsel, render the order fatally insufficient . . . .” Toll v.

Korge, 127 So. 3d 883, 887–88 (Fla. 3d DCA 2013). Our reversal is without

prejudice to the trial court rehearing the motion in a context where the Kozel

factors can be considered and addressed.

      Reversed and remanded.




                                        3